Citation Nr: 1615594	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-44 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout of the knees, ankles, feet, and wrists.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

When this case was before the Board in February 2015, it was remanded for an additional VA examination and opinion addressing the nature and etiology of the Veteran's gout.  

In the February 2015 remand the Board noted that the Veteran initially filed a claim for service connection for gout in January 2008.  His service treatment records (STRs) do not reveal a diagnosis of gout.  Although his STRs do not show a distinct diagnosis or even treatment for gout, the Veteran asserted that he manifested symptoms of gout in service, to include swelling of the knees and ankles.  The Board finds no reason to question the veracity of the Veteran's statements.  Further, in the Board's September 2012 remand, the Board directed that the VA examiner should "assume that the Veteran is credible."  

The Veteran underwent a VA examination in November 2012.  At that time, the examiner determined the Veteran did not have evidence of gout during the examination, and the condition was not present in the noted joints.  Curiously, the examiner failed to perform a uric acid test to assess for the condition's presence.  Nonetheless, the examiner did provide a diagnosis of gout.  However, the examiner concluded that the Veteran's gout was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned there was, "no documentation of any gout like symptoms in any of the records that I have reviewed and no evidence that this occurred at all while in the service."  The examiner's negative nexus opinion expressly focused on a lack of treatment for the condition in service.  The examiner did not consider the Veteran's credible reports of symptoms manifesting from service to the present.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Due to this deficiency, the Board found that another remand was necessary. 

Following the February 2015 remand, the Veteran was scheduled for an examination on April 27, 2015.  He failed to report for the examination, but a report of general information shows that he called on April 28, 2015, and stated that he did not receive notification of any medical appointment and thus did not know of the appointment.  The Veteran requested that a new examination be scheduled and stated he would attend any and all scheduled examinations.

VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, a review of the record does not reveal any correspondence sent by the RO to notify the Veteran of his April 27, 2015, examination.  As such, the Board finds that good cause has been shown for the Veteran's failure to report for his examination.  Accordingly, the RO or the Appeals Management Center (AMC) should arrange for the Veteran to be scheduled for an additional VA examination to determine the nature and etiology of his gout.  The RO or the AMC should also notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015). 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's gout.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

Following the examination and a review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's gout originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service symptoms described by the Veteran.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service manifestations and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.  

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




